Ruth Botstein
Meagan Carmichael
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorneys for Defendants
Municipality of Anchorage; Anchorage Police Department

                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

JARED TUIA,                    )
                               )
                Plaintiff,     )
                               )
vs.                            )
                               )
MUNICIPALITY OF ANCHORAGE, and )
ANCHORAGE POLICE DEPARTMENT, )
                               )
                Defendants.    )                Case No. 3:19-cv-00326 TMB
                               )

 MUNICIPALITY OF ANCHORAGE AND ANCHORAGE POLICE DEPARTMENT’S
                 ANSWER TO AMENDED COMPLAINT

       Defendants    Municipality    of   Anchorage    and    Anchorage    Police   Department

(“Defendants”), by and through the Office of the Municipal Attorney, hereby answer Plaintiff’s

Amended Complaint as follows:

                                    GENERAL ALLEGATIONS

1.     Paragraph 1 contains a summary of Plaintiff’s characterization of his legal claim, to

which no response is required. To the extent a response is required, Defendants deny.




         Case 3:19-cv-00326-HRH Document 17 Filed 03/27/20 Page 1 of 8
2.      This paragraph contains allegations of law to which no response is required. To the

extent a response is required, defendants deny.

3.      Admitted.

4.      Defendants are without sufficient knowledge or information to form a belief as to the

truth or falsity of the allegations in Paragraph 4 of Plaintiff’s Complaint, and therefore deny the

same.

5.      Admitted.

6.      Defendants admit that the Anchorage Police Department is a department of the

Municipality of Anchorage. Any remaining factual allegations are denied.

7.      Defendants are without sufficient knowledge or information to form a belief as to the

truth or falsity of the allegations in Paragraph 7 of Plaintiff’s Complaint, and therefore deny the

same.

8.      Admitted.

9.      Defendants admit that “Tuia has advanced to the rank of Lieutenant.”        Defendants are

without sufficient knowledge or information to form a belief as to the truth or falsity of the

remaining allegations in Paragraph 9 of Plaintiff’s Complaint, and therefore deny the same.

10.     Admitted.

11.     Defendants are without sufficient knowledge or information to form a belief as to the

truth or falsity of the allegations in Paragraph 11 of Plaintiff’s Complaint, and therefore deny the

same.

12.     Defendants admit that Jared Tuia was not selected for a promotion to Captain in 2015,

2017, and 2018, and 2020. Defendants are without sufficient knowledge or information to form



Answer to Amended Complaint
Tuia, Jared v. MOA, APD; Case No. 3AN-19-10807 CI
Page 2 of 8
          Case 3:19-cv-00326-HRH Document 17 Filed 03/27/20 Page 2 of 8
a belief as to the truth or falsity of the remaining allegations in Paragraph 12 of Plaintiff’s

Complaint, and therefore deny the same.

13.     Denied.

14.     Defendants are without sufficient knowledge or information to form a belief as to the

truth or falsity of the allegations in Paragraph 14 of Plaintiff’s Complaint, and therefore deny the

same.

15.     Defendants deny that “no debriefing was provided” regarding the 2017 promotion.

Defendants admit that Lt. Tuia was transferred to the property crimes division, but deny that the

transfer occurred because he asked for a debriefing. Defendants deny that Tuia “caused a

reduction in the amount of property crimes” because other factors contributed to the reduction in

property crimes.

16.     Defendants admit that Lt. Tuia was transferred, but deny that he was transferred because

he “started inquiring why he had not been promoted.” Defendants deny that “between 2015 and

2018 he was transferred more than any other Lieutenant at the Anchorage Police Department”;

all Lieutenants at the Anchorage Police Department experienced similar transfers and

reassignments as Lt. Tuia during this time frame.

17.     Defendants admit that Tuia was not promoted in April 2018. Defendants deny the

remaining allegations in Paragraph 17 of Plaintiff’s Complaint.

18.     Denied.

19.     Defendants admit that Tuia was not promoted in March 2020. Defendants deny the

remaining allegations in Paragraph 19 of Plaintiff’s Complaint.

20.     Defendants admit that the Anchorage Police Department does not have formal written

performance evaluations. Any additional factual allegations of this paragraph are denied.

Answer to Amended Complaint
Tuia, Jared v. MOA, APD; Case No. 3AN-19-10807 CI
Page 3 of 8
          Case 3:19-cv-00326-HRH Document 17 Filed 03/27/20 Page 3 of 8
21.     Denied.

22.     Defendants are without sufficient knowledge or information to form a belief as to the

truth or falsity of the allegations in Paragraph 22 of Plaintiff’s Complaint, and therefore deny the

same.

23.     Denied.

24.     Defendants state that the Municipality of Anchorage’s EEO/AA Policy Statement speaks

for itself. The remaining allegations of this paragraph contain statements of law to which no

response is required. To the extent that a response is required, the allegations are denied.

25.     Defendants state that the Municipality of Anchorage’s EEO/AA Policy Statement speaks

for itself. The remaining allegations of this paragraph contain statements of law to which no

response is required. To the extent that a response is required, the allegations are denied.

26.     Denied.

27.     Denied.

28.     Paragraph 28 contains statements of law to which no response is required. To the extent

a response is required, Defendants deny.

29.     Paragraph 29 contains statements of law to which no response is required. To the extent

a response is required, Defendants deny.

30.     Defendants admit that Tuia filed a complaint with the EEOC on or around September 26,

2018. The EEOC’s jurisdiction is a question of law to which no response from Defendants is

required. Any remaining factual allegations of this paragraph are denied.

31.     Defendants deny that they “refused to mediate the dispute.”            Defendants actively

participated in the EEOC mediation process.          Defendants lack sufficient knowledge and



Answer to Amended Complaint
Tuia, Jared v. MOA, APD; Case No. 3AN-19-10807 CI
Page 4 of 8
          Case 3:19-cv-00326-HRH Document 17 Filed 03/27/20 Page 4 of 8
information from which to admit that the EEOC provided a “right to sue” letter to Lt. Tuia, and

therefore deny the same. Any remaining factual allegations of this paragraph are denied.

32.    Paragraph 32 contains statements of law to which no response is required. To the extent

a response is required, Defendants state that they are without sufficient knowledge or

information to form a belief as to the truth or falsity of the remaining allegations in Paragraph 32

of Plaintiff’s Complaint. To the extent a response is required, Defendants deny.

33.    Paragraph 33 contains statements of law to which no response is required. To the extent a

response is required, Defendants deny.

                      FIRST CAUSE OF ACTION (DISCRIMINATION)

34.    Defendants reallege and reincorporate their responses to paragraphs 1-33 above.

35.    Paragraph 35 contains statements of law to which no response is required. To the extent

a response is required, Defendants deny.

36.    Denied.

37.    Paragraph 37 contains statements of law to which no response is required. To the extent

a response is required, Defendants deny.

                      SECOND CAUSE OF ACTION (RETALIATION)

38.    Defendants reallege and reincorporate their responses to paragraphs 1-37 above.

39.    Paragraph 39 contains legal conclusions to which no response is required. To the extent a

response is required, Defendants deny.

40.    Denied.

                                  THIRD CAUSE OF ACTION
                                     (DISCRIMINATION)

41.    Defendants reallege and reincorporate their responses to paragraphs 1-40 above.


Answer to Amended Complaint
Tuia, Jared v. MOA, APD; Case No. 3AN-19-10807 CI
Page 5 of 8
          Case 3:19-cv-00326-HRH Document 17 Filed 03/27/20 Page 5 of 8
42.     Paragraph 42 contains statements of law to which no response is required. To the extent

a response is required, Defendants deny.

43.     Denied.

44.     Defendants are without sufficient knowledge or information to form a belief as to the

truth or falsity of the allegations in Paragraph 44 of Plaintiff’s Complaint, and therefore deny the

same.

                               FOURTH CAUSE OF ACTION
               (BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING)

45.     Defendants reallege and reincorporate their responses to paragraphs 1-44 above.

46.     Paragraph 46 contains statements of law to which no response is required. To the extent

a response is required, Defendants deny.

47.     Denied.

48.     Denied.

                                  AFFIRMATIVE AND OTHER DEFENSES

49.     Plaintiff’s Complaint, in whole or in part, fails to state a cause of action or claim upon

which relief can be granted.

50.     Plaintiff’s claims, in whole or in part, are barred by the statute of limitations.

51.     Plaintiff’s alleged damages may have been caused, in whole or in part, by persons or

entities for which Defendants are not responsible under Alaska law, including Plaintiff.

52.     Plaintiff’s claims may be barred, in whole or in part, by Plaintiff’s failure to mitigate his

alleged damages.

53.     Plaintiff’s alleged damages may have been caused, in whole or in part, by Plaintiff’s own

acts or omissions, thereby barring or reducing the amount of any potential recovery.

54.     Plaintiff has failed to exhaust his administrative remedies.
Answer to Amended Complaint
Tuia, Jared v. MOA, APD; Case No. 3AN-19-10807 CI
Page 6 of 8
          Case 3:19-cv-00326-HRH Document 17 Filed 03/27/20 Page 6 of 8
55.    Plaintiff’s injuries, if any, are the result of preexisting or subsequent medical and/or

emotional conditions, or otherwise were not caused by Defendants.

56.    Plaintiff’s claims are barred, in whole or in part, by AS 09.65.070 and other applicable

statutory and common law immunities.

57.    Defendants reserve the right to assert any and all additional affirmative defenses as may

be revealed by further investigation and/or discovery in this action.

                                        REQUEST FOR RELIEF

       WHEREFORE, Defendants respectively request relief as follows:

       A.      For judgment in favor of Defendants, dismissing Plaintiff’s action with prejudice;

       B.      For judgment awarding Defendants their attorney’s fees and costs pursuant to

       Federal R. Civ. P. 54, Alaska R. Civ. P. 82 and Alaska R. Civ. P. 79; and

       C.      For such other and further relief as this Court deems just and equitable.

       Respectfully submitted this 27th day of March, 2020.


                                               KATHRYN R. VOGEL
                                               Municipal Attorney

                                               By: s/Ruth Botstein, s/ Meagan Carmichael
                                                      Ruth Botstein (AK Bar No. 9906016)
                                                      Meagan Carmichael (AK Bar No. 1011071)
                                                      Assistant Municipal Attorneys
                                                      Municipal Attorney’s Office
                                                      P.O. Box 196650
                                                      Anchorage, Alaska 99519-6650
                                                      Phone: (907) 343-4545
                                                      Fax: (907) 343-4550
                                                      Email: uslit@muni.org




Answer to Amended Complaint
Tuia, Jared v. MOA, APD; Case No. 3AN-19-10807 CI
Page 7 of 8
          Case 3:19-cv-00326-HRH Document 17 Filed 03/27/20 Page 7 of 8
Certificate of Service
The undersigned hereby certifies that on March 27, 2020, a
true and correct copy of the foregoing was served on the parties
by electronic means through the CM/ECF system.

/s Amber J. Cummings
Amber J. Cummings , Legal Secretary
Municipal Attorney’s Office




Answer to Amended Complaint
Tuia, Jared v. MOA, APD; Case No. 3AN-19-10807 CI
Page 8 of 8
           Case 3:19-cv-00326-HRH Document 17 Filed 03/27/20 Page 8 of 8
